                          UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

IN RE:                                           §           Case No. 19-10926-tmd
                                                 §
ORLY GENGER,                                     §
                                                 §
        Debtor.                                  §                   Chapter 7

      CHAPTER 7 TRUSTEE’S COMBINED WITNESS AND EXHIBIT LIST FOR
               MATTERS SCHEDULED FOR OCTOBER 23, 2019

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

        Ron Satija, Trustee (“Trustee”), the duly appointed and acting trustee in the above-

captioned bankruptcy case, submits the following combined exhibit and witness lists for the

hearings identified below, which are currently scheduled for October 23, 2019.

      EXPEDITED MOTION TO SHOW CAUSE [DKT. NO. 42] (SHOW CAUSE HEARING) AND
  APPLICATION TO EMPLOY SPECIAL COUNSEL, KASOWITZ BENSON TORRES LLP [DKT. NO. 59]

                                           EXHIBIT LIST

                  Description                    Exhibit     Offered       Objection      Admitted
                                                                                          Yes/No
Application Under Federal Rule of                    1
Bankruptcy Procedure 9019 and Local Rule
9019 to Approve Compromise [Dkt. No. 52
and 56, including all exhibits thereto].

Application for Retention of Kasowitz                2
Benson Torres LLP as Attorneys for Special
Purpose Pursuant to 11 U.S.C. §327(e) [Dkt.
No. 59, including all exhibits thereto]


        Trustee reserves the right to amend and/or supplement this list and re-order the exhibits

set forth herein. In addition, Trustee may offer additional exhibits for cross-examination, rebuttal

and/or impeachment purposes, as necessary. In addition, Trustee reserves the right to offer into

evidence any exhibit listed by any other party on their exhibit list and designates any pleadings

(including exhibits) filed in this case.

                                                                                          3514562.v1
                                         WITNESS LIST
     1.   Ron Satija, Chapter 7 Trustee;
     2.   Michael Bowen;
     3.   Any witness designated by any other party;
     4.   Rebuttal and impeachment witnesses, as necessary.


                            MOTION TO QUASH SUBPOENA [DKT. NO. 60]

                                           EXHIBIT LIST

                   Description                    Exhibit     Offered      Objection      Admitted
                                                                                          Yes/No
Subpoena                                             1

Protective Order from SDNY                           2

          Trustee reserves the right to amend and/or supplement this list and re-order the exhibits

set forth herein. In addition, Trustee may offer additional exhibits for cross-examination, rebuttal

and/or impeachment purposes, as necessary. In addition, Trustee reserves the right to offer into

evidence any exhibit listed by any other party on their exhibit list and designates any pleadings

(including exhibits) filed in this case.

                                           WITNESS LIST
1.        Ron Satija, Chapter 7 Trustee;
2.        Any witness designated by any other party;
3.        Rebuttal and impeachment witnesses, as necessary.


     MOTION TO EXTEND TIME TO FILE NOTICES OF REMOVAL OF CIVIL ACTIONS [DKT. NO. 81]

                                           EXHIBIT LIST


                   Description                    Exhibit     Offered      Objection      Admitted
                                                                                          Yes/No
Schedules and SOFA [Dkt. No. 20]                     1

Motion to Dismiss or Transfer Venue [Dkt.            2
No. 32]

          Trustee reserves the right to amend and/or supplement this list and re-order the exhibits

set forth herein. In addition, Trustee may offer additional exhibits for cross-examination, rebuttal
                                                                                          3514562.v1
and/or impeachment purposes, as necessary. In addition, Trustee reserves the right to offer into

evidence any exhibit listed by any other party on their exhibit list and designates any pleadings

(and exhibits) filed in this case.

                                       WITNESS LIST
1.      Ron Satija, Chapter 7 Trustee;
2.      Any witness designated by any other party;
3.      Rebuttal and impeachment witnesses, as necessary.

                                                    Respectfully submitted,

                                                    /s/ Ron Satija
                                                    Ron Satija, Trustee


                                                    GRAVES, DOUGHERTY, HEARON & MOODY
                                                    401 Congress Avenue, Suite 2700
                                                    Austin, TX 78701
                                                    Telephone: 512.480.5626
                                                    Facsimile: 512.536.9926
                                                    bcumings@gdhm.com

                                                    By:/s/ Brian T. Cumings
                                                            Brian T. Cumings

                                                    COUNSEL FOR RON SATIJA, CHAPTER
                                                    7 TRUSTEE


                                     CERTIFICATE OF SERVICE

       The signature above certifies that notice of this Combined List has been served, via a
noticing service, on those shown on the attached matrix, , and a true and correct copy of the
foregoing document has been served by first class, U.S. mail, postage prepaid on those listed
below, with email to counsel of record in this case:

United States Trustee - AU12                        Orly Genger
United States Trustee                               210 Lavaca St., Unit 1903
903 San Jacinto Blvd., Suite 230                    Austin, TX 78701-4582
Austin, TX 78701-2450                               Debtor

Ron Satija                                          Eric Taube
Chapter 7 Trustee                                   Waller Lansden Dortch & Davis, LLP
P.O. Box 660208                                     100 Congress Ave., Suite 1800
Austin, TX 78766-7208                               Austin, TX 78701
Chapter 7 Trustee                                   Debtor’s Counsel


                                                                                        3514562.v1
Sabrina L. Streusand                    John Dellaportas
Streusand Landon Ozburn & Lemmon, LLP   Emmet Marvin & Martin, LLP
1801 S. MoPac Expressway, Suite 320     120 Broadway
Austin, TX 78746                        New York, NY 10280

The Orly Genger 1993 Trust              Eric Herschmann
c/o Jay Ong                             210 Lavaca St., Unit 1903
Munsch Hardy Kopf & Harr PC             Austin, TX 78701
303 Colorado St., #2600
Austin, TX 78701

Kasowitz Benson Torres LLP              Ray Battaglia
1633 Broadway, 21st Floor               66 Granburg Circle
New York, NY 10019                      San Antonio, TX 78218-3010

Internal Revenue Service                Zeichner Ellman & Krause LLP
Centralized Insolvency Operations       1211 Avenue of the Americas, 40th Fl.
PO Box 7346                             New York, NY 10036-6149
Philadelphia, PA 19101-7246

Arie Genger                             Deborah Williamson
19111 Collins Ave., Apt. 706            Dykema Gossett PLLC
Sunny Isles, FL 33160-2379              112 East Pecan St., Suite 1800
                                        San Antonio, TX 78205

Chris Gartman                           SureTex Insurance Co.
Hughes Hubbard & Reed LLP               c/o Clark Hill Strasburger
One Battery Park Plaza, 16th Fl.        901 Main Street, #6000
New York, NY 10004-1482                 Dallas, TX 75202

D&K GP LLC and Dalia Genger             Ryan B. DeLaune
c/o Shelby Jordan                       Clark Hill Strasburger
Jordan Holzer & Ortiz, PC               901 Main St., Suite 6000
6207 Bee Cave Road, Suite 120           Dallas, TX 75202
Austin, TX 78746




                                                                          3514562.v1
